Weinstein, J.,
dissents and votes to reverse the order and deny the motions to suppress evidence, with the following memorandum: I respectfully dissent. The analysis under the Fourth Amendment is “the reasonableness in all the circumstances of the particular governmental invasion of a citizen’s personal security” (Terry v Ohio, 392 US 1, 19). To be considered are “(1) the nature and scope or severity of the interference with individual liberty, (2) the public interest served, and (3) the objective facts upon which the [law] enforcement officer relied, in light of his knowledge and experience” (People v Howard, 50 NY2d 583, 589). The rented car in this case was not stopped by the police. The police action taken was a request for information (cf. People v Miller, 52 AD2d 425, affd 43 NY2d 789; People v De Bour, 40 NY2d 210, 215). Even if this were deemed a stop, I would uphold the police conduct. The stop of a vehicle may not be “the product of mere whim, caprice, or idle curiosity” and “‘specific and articulable facts’” must formulate the predicate for the intrusion (People v Ingle, 36 NY2d 413, 420; Delaware v Prouse, 440 US 648, 661; 3 La Fave, Search and Seizure, A Treatise on the Fourth Amendment, § 10.8,1981 Pocket Part, pp 62-63). In People v Roman (74 AD2d 589, revd on other grounds 53 NY2d 39), this court recently held that the extremely poor condition of a rented car which was observed in an area known for “dumping” stolen cars presented sufficient articulable facts to stop the car. The rented car in the instant case was not in as unusual condition as the vehicle in People v Roman (supra). Nevertheless it was the “very, very dirty” condition of the rented car as well as the hanging license plate which caught Officer Stahl’s attention. The police officer’s request for a license and registration was reasonable based upon the objective facts relative to the car’s condition. Moreover, Officer Stahl’s lack of knowledge that the hanging license plate constituted a traffic violation (Vehicle and Traffic Law, §402) does not negate the objective reasonableness of the police action (see Scott v United States, 436 US 128, 137-138; 1 La Fave, Search and Seizure, A Treatise on the Fourth Amendment, § 1.2, 1981 Pocket Part). Officer Stahl’s request that Williams stay in the car does not elevate the police action to the level where reasonable suspicion that criminal activity was afoot is required (cf. People v Allende, 39 NY2d 474). Courts have recognized that a simple request for a license and registration entails a degree of danger to the inquiring police officer (Pennsylvania v Mimms, 434 US 106; People v Finlayson, 76 AD2d 670, 680-681; People v Miller, 52 AD2d 425, 430, supra). In Pennsylvania v Mimms (supra), the United States Supreme Court held that an officer may request a person lawfully stopped for a routine traffic violation to step out of the car. The court maintained (p 111): “What is at most a mere inconvenience cannot prevail when balanced against legitimate concerns for the officer’s safety.” It follows from Pennsylvania v Mimms (supra) that a request to stay in the car to minimize the potential for danger is also a reasonable incident to a request for information in a traffic check. In fact, the dissenters in Pennsylvania v Mimms noted that some authorities maintain the better practice for safety purposes is to keep persons seated in the car during a traffic check (436 US, at p 119 [Stevens, J., dissenting]). The potential for violence would appear to be that *968much greater when the persons in the car outnumber the officers, as was the situation in this case. The hearing court was therefore incorrect in concluding that the command to get back in the car was unjustified in the absence of reasonable suspicion that criminal activity was afoot. For the reasons set forth above, I would reverse and deny the motion to suppress.